 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     ____________________________________________
 7                                                )
     JAIDEEP SINGH DHANOA,                        )
 8                                                )                 Case No. C19-1178RSL
                           Plaintiff,             )
 9              v.                                )
                                                  )                 ORDER TO SHOW CAUSE
10   COLUMBIA DEBT RECOVERY,                      )
                                                  )
11                         Defendant.             )
     ____________________________________________ )
12
13                 On September 19, 2019, the Court issued an order requiring the parties to file a
14   Joint Status Report by October 17, 2019. No such report has been filed and the parties have not
15   sought or obtained an extension of time in which to make the required submission. The parties
16   shall, no later than Friday, November 15, 2019, file their Joint Status Report and show cause to
17   the Court why sanctions including dismissal should not be imposed for their failure to comply
18   with the Order of September 19, 2019. The Clerk is directed to place this Order to Show Cause
19   on the Court’s calendar for November 15, 2019.
20
21                 DATED this 30th day of October, 2019.

22
23
24                                             A
                                               Robert S. Lasnik
25                                             United States District Judge
26

     ORDER TO SHOW CAUSE
